                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


BRENDA C. ARMSTEAD,

                     Plaintiff,

v.                                                        Case No: 6:18-cv-586-Orl-40GJK

ROBERT PICKUS and OFFICER
APPONTE,

                     Defendants.
                                          /

                                          ORDER

       This cause comes before the Court on pro se Plaintiff’s Motion for Reconsideration

(Doc. 9), filed August 21, 2018. Defendants did not file a response, and the Court does

not require one to resolve this motion. Upon consideration, the motion is due to be denied.

       “The purpose of a motion for reconsideration is to correct manifest errors of law or

fact or to present newly discovered evidence.” Monticello Ins. Co. v. Dynabilt Mfg. Co.,

No. 605CV548ORL19DAB, 2005 WL 3019241, at *2 (M.D. Fla. Nov. 10, 2005). “There

are three grounds for reconsideration: (1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct clear error or prevent manifest

injustice.” Id. Reconsideration of a prior order requires the moving party to “set forth facts

or law of a strongly convincing nature.” Id.

       Plaintiff has failed to establish grounds for reconsideration. See Monticello Ins. Co.,

2005 WL 3019241, at *2; (Doc. 9). Plaintiff offers no new evidence, cites no changes in

law, and does not establish any need to remedy an error or injustice. Instead, Plaintiff

argues for reconsideration because otherwise “this Court will never receive the credit for
this divine solution to the problems our planet has to deal with . . . .” (Doc. 9). Plaintiff also

states that she is “no longer to be a Plaintiff [in this case].” (Id.). These nonsensical

statements clearly do not establish grounds for reconsideration. See Monticello Ins. Co.,

2005 WL 3019241, at *2; (Doc. 9).

       Accordingly, Plaintiff’s Motion for Reconsideration (Doc. 9) is DENIED.

       DONE AND ORDERED in Orlando, Florida on October 24, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                2
